Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches , nor fairly suggests the instantly claimed hydrozincite-containing zinc carbonate hydroxide hydrate. The closest prior art is cited in the Chinese Search Report as CN1642514 A1. However, this document was previously considered as its equivalent, WO 03/082229 A1 (filed with the IDS of 06/10/2019). The particle differs in  that zinc oxide and/or zinc carbonate and an alkali metal salt which is reduced to a composite form. In another patent forming a zinc hydrozincite by the same inventors, WO 2016199907A discloses a similar hydrozincite composition obtained by a slightly different method, and does not teach or suggest the physical and chemical characteristics of the instant claims. The instant claims are therefore allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        caz